Citation Nr: 0415104	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from July 1954 to 
March 1958.  

Service connection was denied for sinusitis by a June 1958 
rating decision, which became final as a result of the 
veteran's failure to file an appeal of the decision within 
one year after receiving notification thereof later in July 
1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The veteran filed a notice of disagreement with 
that rating decision in May 2002.  After receiving a 
statement of the case in December 2002, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in December 2002.  

A hearing at which the veteran testified was conducted at the 
RO in October 2003.  

As will be explained below, the issue of entitlement to 
service connection for sinusitis is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  An June 1958 rating decision denied service connection 
for sinusitis, and the veteran did not file an appeal of the 
decision within one year after receiving notification of the 
decision in July 1958.  

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder, 
has been submitted since the June 1958 rating decision.  



CONCLUSIONS OF LAW

1.  The June 1958 rating decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 3305(b) 
(1952, Supp. 1957); Veterans Administration Regulation 1008; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302 (2003).  

2.  New and material evidence regarding the issue of service 
connection for sinusitis has been submitted since the June 
1958 rating decision, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim to reopen.  This is so because the Board 
is taking action favorable to the veteran by reopening his 
claim of entitlement to service connection for sinusitis, and 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file an appeal 
of an RO rating decision within one year from the date that 
agency mails notice of the determination to him or her.  
Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence, which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  An adverse determination as to either 
question is appealable.  Should such new and material 
evidence be presented or secured with respect to the claim, 
it shall be reopened and reviewed as to all of the evidence 
of record.  38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

The veteran asserts that, while he had problems with 
sinusitis prior to service, the evidence shows that his 
sinusitis's underwent a permanent increase in severity during 
service.  He argues, therefore, that service connection is 
warranted for his chronic sinusitis on the basis of 
aggravation of a preexisting disability.  He presented 
testimony in support of his claim at a July 2003 Regional 
Office hearing.  

Service connection was denied for sinusitis by a June 1958 
rating decision that was not appealed, and which, 
consequently, is final.  38 U.S.C.A. § 3305(b) (1952, Supp. 
1957); Veterans Administration Regulation 1008; currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2003).  Therefore, the Board must determine whether new and 
material evidence has been received subsequent to the June 
1958 rating decision sufficient to reopen the claim.  

The evidence of record at the time of the June 1958 rating 
decision included the veteran's service medical records.  The 
July 1954 enlistment examination noted a history of 
sinusitis.  He was treated in April and May 1955 for chronic 
sinusitis, and, at that time, gave a history of having 
experienced several sinusitis attacks in civilian life (prior 
to service) that had required antibiotic therapy.  In March 
1956, the veteran was seen for complaints of frequent sinus 
headaches and chronic postnasal discharge.  He was diagnosed 
with chronic maxillary sinusitis and underwent a sinusotomy 
of the right maxillary sinus (Caldwell-Luc procedure) later 
in March 1956.  

Postservice evidence considered by the June 1958 rating 
decision included (1) a June 1958 medical statement from D. 
H. Faulknor, M.D, who indicated he had treated the veteran 
for sinusitis on three occasions in May 1953, and (2) a June 
1958 VA medical examination report that noted the veteran had 
a history of sinusitis dating back to when he was seven years 
old.  

The June 1958 rating decision denied service connection for 
sinusitis on the basis that the veteran's sinusitis had 
preexisted his military service and had not been aggravated 
by that service.  It was determined that the March 1956 
sinusotomy had been remedial surgery.  

The evidence submitted since the June 1958 rating decision 
includes the following: a November 1960 VA hospitalization 
report; an undated medical article on sinus surgery and a 
copy of a June 1997 e-mail from S. Dankle, M.D., both 
submitted by the veteran; October 2000 and May 2002 medical 
statements from J. L. Cossu, D.O.; an October 2003 private X-
ray report of the veteran's sinuses; and a transcript of the 
veteran's July 2003 Regional Office hearing.  

The November 1960 VA hospitalization report showed that the 
veteran was hospitalized for evaluation of his sinuses after 
complaining of right nasal discharge and postnasal drip.  X-
rays of the paranasal sinuses revealed almost complete 
obliteration of the right maxillary antrum, which was 
considered consistent with chronic, inflammatory process.  
The veteran underwent a right sinusotomy (Caldwell-Loc 
procedure), and the discharge diagnosis was right, chronic 
sinusitis, treated, improved.  

The June 1997 e-mail from Dr. Dankle discussed the Caldwell-
Luc procedure to treat sinus disease in the maxillary 
sinuses.  He stated that the main concern of Ear, Nose, and 
Throat surgeons in the United States regarding Caldwell-Luc 
surgery had to do with a worry that aggressive removal of the 
tissue lining the maxillary sinus could result in permanent 
disturbance of the natural function of the sinus lining- 
known as "muco-ciliary function", which could possibly be a 
cause of chronic sinusitis.  He indicated that for those 
reasons, Caldwell-Luc surgery was, by and large, reserved in 
the United States for complicated sinus problems such as 
tumor removal or recurrent sinus disease associated with 
irreversible mucosal disease in the maxillary sinus that had 
failed to respond to prior endoscopic sinus surgery.  He 
stated that Caldwell-Luc surgery was less frequently used as 
a primary surgical intervention for chronic sinus disease.  

In his October 2000 statement, Dr. Cossu indicated that the 
veteran had undergone Caldwell-Luc procedures for sinusitis 
on two occasions, "1956 and "1969", and had been treated 
for recurrent sinusitis since 1989.  Dr. Cossu remarked in 
his May 2002 statement that it was his determination, after 
reviewing information provided by the veteran that there was 
a possible connection between his service health conditions 
and his recurrent sinus problems.  Dr. Cossu stated that 
those conditions- poor living conditions and working in 
people's mouths without protection certainly increased his 
chances of a recurrent sinus condition.  

The October 2003 private X-ray of the sinuses revealed 
findings that were considered most consistent with chronic 
sinusitis changes.  

In reviewing the evidence submitted since the June 1958 
rating decision in the light most favorable to the veteran, 
the Board finds that it is new because it has not been 
previously considered by VA and it shows he has continued to 
be treated for sinusitis since service.  Moreover, the Board 
finds this evidence to be material because the second 
Caldwell-Luc surgery in November 1960 and the May 2002 
medical statement from Dr. Cossu present a possibility that 
the veteran's preexisting sinusitis may have undergone a 
permanent increase in service.  This evidence must be 
considered to fairly adjudicate the claim.  Accordingly, the 
Board reopens the claim of entitlement to service connection 
for sinusitis, on the basis that the veteran has submitted 
new and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.  





ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for sinusitis, the appeal is granted.


REMAND

While the veteran acknowledges that his sinusitis was present 
prior to service, he asserts that the disability was 
aggravated by service.  The evidence submitted by the veteran 
offers some support for that contention.  However, the Board 
believes it would be appropriate to seek a medical opinion as 
to whether the veteran's sinusitis underwent a permanent 
increase in severity during service.  The Court has held that 
when the Board believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the veteran's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Contact the veteran and request that he 
provide the names and addresses of any health 
care providers who have treated him for 
sinusitis since service, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained, contact the health care providers 
identified, including Dr. Cossu, for the 
purpose of obtaining copies of all treatment 
records for the veteran and associating them 
with the claims file.  

3.  Following receipt of the above requested 
medical evidence, scheduled the veteran for a 
VA ear, nose, and throat examination to 
determine the severity of the veteran's 
sinusitis.  The entire claims folder and a 
copy of this Remand should be made available 
to and reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the veteran's preexisting 
sinusitis underwent a permanent increase in 
severity during his military service.  If 
that is so, the examiner should opine whether 
this increase was due to the natural progress 
of the condition.  The examiner should also 
be requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

5.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  After the above requested actions have 
been completed, the claim should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



